DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hensler (US 2018/0146121 A1) in view of Jung (US 2020/0296331 A1).
Regarding Claims 1, 6, 7, Hensler discloses an adaptive image transmission method/system for improving image quality (e.g. Fig. 1), the method/system comprising: a processor (e.g. Paragraph [0065]); and  a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a processor to perform operations for performing the method (e.g. Paragraph [0065]), the method comprising the steps of: generating a reduced image by reducing an image (e.g. Fig. 3 and Paragraph [0053]) for measuring a quality of an original image to be transmitted (e.g. Paragraph [0053]), by an image transmission system (e.g. Fig. 1); measuring a restored image quality of the reduced image restored by decoding after performing pre-encoding on the reduced image (e.g. Paragraph [0054]), by the image transmission system; and encoding the encoded image and transmitting the encoded image to an image reception system, by the image transmission system (e.g. Paragraph [0054]).
Although Hensler discloses resizing the image (e.g. Paragraph [0031]); it implicitly discloses selectively resizing the original image based on the restored image quality, by the image transmission system.
However, Jung teaches selectively resizing the original image based on the restored image quality, by the image transmission system (e.g. Fig. 4 and Paragraph [0099-0104]).

Regarding Claims 2, 8, Jung further teaches confirming a network delay factor, by the image transmission system (e.g. Fig. 4 and Paragraph [0097, 0098]); and determining a reduction level of the reduced image based on the confirmed network delay factor (e.g. Fig. 4 and Paragraph [0099-0104]).
Regarding Claims 10, 12, Hensler futher discloses the reduced image is generated by reducing a resolution of the image for measuring the quality of the original image to be transmitted to a predetermined ratio (e.g. Paragraph [0052-0053]).

Allowable Subject Matter
Claims 3-5, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generating the reduced image means reducing the resolution thereof (i.e. resizing the images as illustrated in Fig. 5)”) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Hensler fails to discloses or suggest that “generating a reduced image by reducing an image for measuring a quality of an original image to be transmitted, by an image transmission system; measuring a restored image quality of the reduced image restored by decoding after performing pre-encoding on the reduced image, by the image transmission system” in claim 1; however, Hensler discloses the suggested features “generating a reduced image by reducing an image (e.g. Fig. 3 and Paragraph [0053], “the quality of tiles 414a and 414b can be further reduced relative to tiles 412a and 412b to minimize the amount of data being sent to HMD 130”) for measuring a quality of an original image to be transmitted (e.g. Paragraph [0053]), by an image transmission system (e.g. Fig. 1); measuring a restored image quality of the reduced image restored by decoding after performing pre-encoding on the reduced image (e.g. Paragraph [0054]), “the amount of data sent to encoding module 212 for delivery to HMD 130 is lowered by prioritizing image quality for the viewing location of the user” ”, which means the data reducing happens before encoding stage, equivalent to after pre-encoding, and the prioritizing image quality for the viewing location of the user is to reduce data for delivery and for the viewing location of the user, which can be treated as measuring the image quality of the reduced image stored.
Therefore, the applicant’s argument have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carmel (US 2012/0201476 A1), discloses recompression of digital images;
Ridge (US 2003/0161542 A1), discloses size reduction for compressed images.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485